Title: To George Washington from Major General John Armstrong, 1 December 1777
From: Armstrong, John
To: Washington, George



May it please yr Excely
Camp at W: March [Pa.] 1st Decr 1777

I beg leave to recommend, that as early as it may be Safe to make such movement, the Army may pass Over the Scuilkill & take for Some time a position on that Side.
With respect to Winter Quarters for the Army—The longer I consider the measure pointed out in the back Villiages of this State, the more inadmissable that Step appears to be, as by the large lattitude thereby given the Enemy thro’ the Winter & early part of the Spring, every doleful & pernitious consequence must be expected—The hearts of good-men thro’ all the States depressed, and this State in particular, little less than Sacrificed to the whole without real necessity! Amongst the innumerable evils resulting from that Situation, the impossition of the Oaths of Allegiance & an end to Government & the future aids of the Militia thro’ a great part of the State, must inevitably follow.
I’m therefore of opinion that in proper time, part of your Army Take possession of Wilmington, and the residue form a Chain from thence to Downingstown & perhaps the White Horse on the Lancaster road, at these two Some Cover may be had, and Hutts with Some use of Houses in the intermediate Space—these are the best Out lines that appears to me, which may be corrected and better determined when

the Army is on that Side. And am with perfect respect, Yr Excellencys Most Obedt humbe Servt

John Armstrong


P:S: I hear that some part of the Bridge is already broken or carried off. G1 Potter is not yet come Over, I suppose Owing to the bad weather I expect him today.


J:A.
